431 N.E.2d 474 (1982)
In the matter of Charles A. WALTON.
No. 1079 S 277.
Supreme Court of Indiana.
February 17, 1982.

ORDER GRANTING PETITION FOR REHEARING
Comes now the Respondent herein and petitions this Court for a rehearing of this cause and for an oral argument, or in the alternative, that this cause be remanded to the hearing officer for further proceedings.
And this Court, being duly advised, now finds that Respondent's Petition for Oral Argument should be denied, but that his Petition for Rehearing should be granted. Upon rehearing and reconsideration of this matter, this Court now further finds that the sanction imposed by this Court's opinion and order of disbarment of November 2, 1981, should be modified to a period of suspension of not less than two years.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Order of disbarment previously entered is now vacated. And in lieu thereof, by reason of the misconduct found under this cause, the Respondent hereby is suspended from the practice of law in the State of Indiana for a period of not less than two years, beginning November 2, 1981.
IT IS FURTHER ORDERED that the Clerk of this Court shall forward a copy of this Order to the Respondent, all attorneys of record and all persons previously served the Order of disbarment.
DeBRULER, PRENTICE and PIVARNIK, JJ., concur.
HUNTER, J., dissents and would let original sanction of disbarment stand.